SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934. Commission File Number 001-34473 Talecris Biotherapeutics Holdings Corp. (Exact name of registrant as specified in its charter) P.O.Box 110526 4101 Research Commons 79 T.W. Alexander Drive Research Triangle Park, North Carolina 27709 (919) 316-6300 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) 7.75% Senior Notes due 2016 Common Stock, par value $0.01 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [ X ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(1)(ii) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(i) [ ] Rule 12h-3(b)(2)(ii) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 15d-6 [ ] Rule 12h-3(b)(1)(i) [X ] Approximate number of holders of record as of the certification or notice date: Class Approximate Number of Holders 7.75% Senior Notes due 2016 29 Common Stock 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Talecris Biotherapeutics Holdings Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. DATE: June 2, 2011 BY: /s/ John F. Gaither, Jr. Name: John F. Gaither, Jr. Title: Executive Vice President, General Counsel and Corporate Secretary
